Citation Nr: 1207023	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability evaluation (rating) for the service-connected right shoulder capsulitis (right shoulder disability), in excess of 0 percent from March 27, 2003, and in excess of 10 percent from March 27, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from September 14, 1970 to October 30, 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas, which implemented a June 2008 Board decision granting service connection for a right shoulder disability (capsulitis).  The July 2008 rating decision assigned an initial 0 percent rating, effective from August 27, 2003.  The July 2008 rating decision specifically found that the preexisting shoulder disability was disabling to a 20 percent degree, so applied the provisions of 38 C.F.R. § 4.22 (2011) (rating for aggravation of preexisting disability before service will reflect only the degree of disability over and above the preexisting disability).  

In January 2010, the Veteran entered a notice of disagreement (NOD) with the initial rating for a right shoulder disability assigned in the July 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a right shoulder disability, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, during the appeal, in April 2009, the Waco RO granted a staged 10 percent rating for a right shoulder disability for the initial rating period beginning March 27, 2009, the date of a VA examination report, thus creating a staged initial rating in this case.  Although the RO granted a 10 percent rating for a right shoulder disability for the initial rating period beginning March 27, 2009, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the appeal for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the initial rating period from August 27, 2003 to March 27, 2009, the service-connected right shoulder disability manifested limitation of motion of the right arm that more nearly approximated limitation of motion at the shoulder level.  

2.  For the initial rating period from August 27, 2003 to March 27, 2009, the service-connected right shoulder disability did not manifest limitation of motion of the right arm more nearly approximating limitation of motion of the right arm midway between the side and shoulder level.

3.  For the initial rating period from March 27, 2009, the service-connected right shoulder disability more nearly approximated limitation of motion of the right arm midway between the side and shoulder level.

4.  For the initial rating period from March 27, 2009, the service-connected right shoulder disability did not manifest limitation of motion of the right arm that more nearly approximated to 25 degrees from the side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.

5.  For the entire initial rating period, the Veteran had a 3 inch by 3 mm scar on his right shoulder that was tender and painful on examination, but did not cause any functional loss or cover an area of at least 12 square inches.



CONCLUSIONS OF LAW

1.  After a 20 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, for the initial rating period from August 27, 2003 to March 27, 2009, the criteria for a compensable disability rating for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2011).

2.  After a 20 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, for the initial rating period from March 27, 2009, the criteria for a disability rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a separate 10 percent rating for a right shoulder scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118, DC 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeal for a higher initial rating for right elbow disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right elbow disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, post-service VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of a higher initial rating for right shoulder disability.  VA provided the Veteran with examinations in August 2006 and March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA and private treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule.  The resulting difference will be recorded on the rating sheet.  38 C.F.R. § 4.22 (2011).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Rating for Right Shoulder Disability

The Veteran is in receipt of a noncompensable rating for service-connected right shoulder disability for the period from August 27, 2003 to March 27, 2009, and 
10 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5201 and 38 C.F.R. § 4.22.  The July 2008 rating decision specifically found that the preexisting shoulder disability was disabling to a 20 percent degree, so applied the provisions of 38 C.F.R. § 4.22 (2011) (rating for aggravation of preexisting disability before service will reflect only the degree of disability over and above the preexisting disability).

Under DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 
25 degrees.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Plate I under 38 C.F.R. § 4.71a also reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's dominant arm is his right arm, as determined by the March 2009 VA examiner; therefore, the service-connected right shoulder is the major appendage.

Initial Rating Period from August 27, 2003 to March 27, 2009

The Veteran is in receipt of a noncompensable rating for service-connected right shoulder disability for the initial rating period from August 27, 2003 to 
March 27, 2009, under the provisions of 38 C.F.R. § 4.71a, DC 5201 and 38 C.F.R. § 4.22.  The July 2008 rating decision specifically found that the preexisting shoulder disability was disabling to a 20 percent degree, so applied the provisions of 38 C.F.R. § 4.22.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period August 27, 2003 to March 27, 2009, the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm more nearly approximating limitation of motion of the right arm midway between the side and shoulder level, as required for a higher disability rating of 
30 percent.  38 C.F.R. § 4.71a.  For this period, the Veteran's right shoulder (dominant) disability was manifested by range of motion that more nearly approximates limitation of motion at shoulder level, which meets the criteria for a 20 percent disability rating under DC 5201; however, this would yield only an initial rating of 0 percent after the deduction of 20 percent based on impairment existing prior to service in accordance the provisions of 38 C.F.R. § 4.22.  

In a January 2003 private treatment record, the private examiner reported active right shoulder forward flexion to 90 degrees, external rotation to 30 degrees, and otherwise full passive range of motion of the right shoulder; however, the report also noted recurrent symptoms also diagnosed right rotator cuff tear/subacromial impingement.  In a February 2004 private treatment record, the private examiner reported limited range of motion of the right shoulder in all planes secondary to pain, with weakness in forward flexion and abduction.  In February 2004, the Veteran underwent diagnostic arthroscopy, open repair of partial thickness of the rotator cuff tear, and open subacromial decompression.   

In August 2006, on VA examination, the Veteran reported functional limitations of difficulty dressing and bathing.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The diagnosis was right shoulder capsulitis.  

A range of motion summary in August 2006 indicated that the Veteran's right flexion was 0 to 90 degrees, with pain at the endpoint.  Right abduction was 0 to 90 degrees, with pain at the endpoint.  Right internal rotation was 0 to 90 degrees, with pain at the endpoint.  Right external rotation was 0 to 90 degrees, with pain at the endpoint.  On repetitive use, the VA examiner opined that there was pain, weakness, and fatigue, but no additional limitation of motion.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to March 27, 2009, the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm more nearly approximating limitation of motion of the right arm midway between the side and shoulder level, as required for a higher disability rating of 30 percent.  38 C.F.R. § 4.71a.

In reaching the above conclusion, the Board has considered the lay evidence that the Veteran has additional limitation of motion due to pain, weakness, and fatigue.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  The grant of the 20 percent rating is based upon limitation of motion that more nearly approximates limitation of motion at shoulder level that is due to pain reported by the Veteran with functional use of the right shoulder.  For example, the clinical measures of range of motion show that the Veteran's right shoulder range of motion is 90 degrees (shoulder level), with pain at the endpoint.  The Veteran also reported experiencing increased pain, weakness, and fatigue upon repeat flexion.  

Even with consideration of some additional limitation of motion due to the Veteran's reports of right shoulder pain, the ranges of motion do not more nearly approximate limitation of motion of the right arm midway between the side and shoulder level, which is required for the 30 percent rating.  The specific clinical measures of ranges of motion, including the VA examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a higher compensable disability rating for the right shoulder disability, after the 20 percent deduction under 38 C.F.R. § 4.22.  DC 5202 provides a 30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his right shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, 
DC 5203 would not provide a higher rating.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a higher compensable disability rating for the Veteran's service-connected right shoulder (dominant) disability.  For the initial rating period prior to March 27, 2009, the Veteran's right shoulder (dominant) disability has been manifested by range of motion that more nearly approximates limitation of motion of the right arm at shoulder level as required for a 20 percent disability rating under DC 5201; however, this would yield only a rating of 0 percent after the deduction of 20 percent based on impairment existing prior to service in accordance the provisions of 38 C.F.R. § 4.22.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the initial rating period prior to 
March 27, 2009, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Initial Rating Period from March 27, 2009

The Veteran is in receipt of a 10 rating for service-connected right shoulder disability for the initial rating period from March 27, 2009, under the provisions of 38 C.F.R. § 4.71a, DC 5201 and 38 C.F.R. § 4.22.  The July 2008 rating decision specifically found that the preexisting shoulder disability was disabling to a 
20 percent degree, so applied the provisions of 38 C.F.R. § 4.22.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected right shoulder disability for the period from March 27, 2009.  For the initial rating period from March 27, 2009, the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm to 25 degrees from the side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.

The March 2009 VA joints examination reflects that the Veteran suffered functional limitations of difficulties shaving and dressing.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The VA examiner reported no periods of flare-ups.  The diagnosis was impingement syndrome with partial tear of the rotator cuff and adhesive capsulitis of the right shoulder.  

A range of motion summary in March 2009 indicated that the Veteran's right flexion was 0 to 80 degrees, with pain throughout.  Right abduction was 0 to 70 degrees, with pain throughout.  Right internal rotation was 0 to 90 degrees, with pain throughout.  Right external rotation was 0 to 50 degrees, with pain throughout.  On repetitive use, the VA examiner opined that there was additional limitation of motion due to pain.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function, such as difficulties shaving and dressing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the March 2009 VA examination report reflects repetitive motion did not show additional limitation of motion due to pain and no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 10 percent for the right shoulder disability, after the 20 percent deduction under 38 C.F.R. § 4.22.  DC 5202 provides a 30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his right shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, 
DC 5203 would not provide an increased rating.  

For these reasons, the Board finds the criteria for a rating in excess of 10 percent for right shoulder disability have not been met or more nearly approximated for the initial rating period from March 27, 2009.  The Veteran's right shoulder (dominant) disability has been manifested by range of motion that more nearly approximates limitation of motion of the right arm midway between side and shoulder level as required for a 30 percent disability rating under DC 5201; however, this would yield only a rating of 10 percent after the deduction of 20 percent based on impairment existing prior to service in accordance the provisions of 38 C.F.R. § 4.22.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the initial rating period from 
March 27, 2009, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Separate Rating for Right Shoulder Scar

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, an evaluation of 
10 percent for painful right shoulder scar is warranted under DC 7804.  38 C.F.R. 
§ 4.118.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim.

DC 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 
6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2006).  The next criteria, that of DC 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, DC 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4.

In the March 2009 VA joints examination, the Veteran reported that he had undergone a debridement of right should scar tissue in November 2008.  The VA examiner reported a 3 inch by 3 mm scar on the Veteran's right shoulder that was painful and tender.  The VA examiner also reported the scar did not cause any functional loss and reported no ulcerations or skin breakdowns over the scar.  

In this case, the evidence shows one superficial scar, painful on examination, on the Veteran's right shoulder.  A 10 percent rating is the maximum rating under 
DC 7804 for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  The Board then turns to other possibly applicable diagnostic codes relating to the Veteran's scars.  The Veteran's scars are on the right shoulder and not on the head, face, or neck, so DC 7800 is not applicable.  To receive an initial disability rating in excess of 10 percent for scars on the right shoulder, under DC 7801, the scars must be deep or cause limitation of motion and cover an area of at least 12 square inches or greater.  In this case, the right shoulder scar covers an area of 3 inches by 3 mm, which is less than 12 square inches, so a higher rating is not possible under 
DC 7801.  An initial rating in excess of 10 percent is not warranted in this case under DC 7802 because 10 percent is the maximum schedular rating provided under DC 7802 for superficial scars that do not cause limitation of motion.  The Veteran's scar has not been shown by the evidence to be unstable, that is a scar that for any reason, where there is frequent loss of covering of skin over the scar, so DC 7803 is not applicable.  

The Board also finds that the scars themselves do not cause any other disabling effects to warrant a separate rating, as indicated under DC 7805.  As such, the Veteran is not entitled to an initial disability rating in excess of 10 percent for scars on the right shoulder for the entire initial rating period.  38 C.F.R. § 4.118. 

Resolving reasonable doubt in favor of the Veteran, the service-connected right shoulder scar has been rated as 10 percent disabling under the provisions of 
DC 7804 for a superficial scar that is painful on examination.  For the entire initial rating period, the Veteran had a 3 inch by 3 mm scar on the right shoulder that was painful on examination, but did not cause limitation of motion or cover an area of at least 12 square inches.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for a right shoulder disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right shoulder disability.  The service-connected right shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the right shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating in excess of 0 percent prior to March 27, 2009, for the service-connected right shoulder disability after a 20 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, is denied.  

An initial rating in excess of 10 percent from March 27, 2009, for right shoulder disability after a 20 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, is denied.  

A separate 10 percent rating for a right shoulder scar, for the entire initial rating period, is granted.


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to the service-connected right shoulder disability.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issue of TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


